DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 29 October 2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 15, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2009/0323313 A1) in view of Xiao et al. (CN 101922669 A).
Note:  Citations to Xiao refer to the attached translation.
With respect to claim 1:	Choi teaches “a light source control assembly (Fig. 8), comprising: at least one light-emitting unit (source of L1 and L2; see paragraphs 68, 81, and Fig. 2); and a light controlling structure (110+120+130) arranged opposite to (paragraph 68) and spaced apart from (see Fig. 2) the at least one light-emitting unit merely in a normal direction along an optical axis (axis of L1) of the at least one light-emitting unit (see Fig. 2), and configured to pass therethrough a first portion of light (L1) and to block a second portion of light (L2), which light is emitted by various light-emitting units of the at least one light-emitting unit (paragraph 81), and to generate a plurality of 
Choi does not teach “a photoelectric converter; wherein the second portion of light blocked by the light controlling structure from the various light-emitting units is received by the photoelectric converter”.
However, Xiao teaches a photoelectric converter (24); wherein the second portion of light blocked by the light controlling structure from the various light-emitting units is received by the photoelectric converter (paragraph 21).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light source control assembly of Choi with the photoelectric converter of Xiao in order to recover and store the energy of the second portion of light (Xiao paragraph 23).
With respect to claim 2:	Choi teaches “wherein the light controlling structure comprises: a plurality of light-transmitting portions (113), configured such that light rays each being emitted by the various light-emitting units and failing to go beyond a first divergence angle range penetrate and emit outwards from the various light- transmitting units respectively (paragraph 82); and a plurality of light-blocking portions (112b), configured such that the light rays each being emitted by the various light-emitting units and going beyond the first divergence angle range are received by the photoelectric converter to produce electric energy (paragraph 81)”.
With respect to claim 15:	Choi does not specifically teach “wherein the first divergence angle a is not less than 1° and not more than 10°”.

In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the present case, Choi discloses light emitted at “effective” divergence angles (L1) which penetrate through the light source control assembly (paragraph 81) and light emitted at “ineffective” divergence angles (L2) which are reflected backwards (paragraph 81) without specifically stating what those angles are.  However, the language Choi uses (“effective” and “ineffective”) clearly indicated that the divergence angle is results effective as to whether the light goes through or is reflected. The disclosure as filed contains no evidence of the criticality of the claimed range; for instance, the discussion of the divergence angle in paragraphs 63-64 of the specification does not discuss the entire claimed range (only a single 5 degree example is given) and most importantly does not make any comparison to any control lying outside the claimed range.  In particular, the selection of Choi’s “effective” divergence angle has the same effect of permitting light through as the 1-10 degree divergence angle of the claim.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to embody Choi’s light source assembly by selecting a divergence angle within the claimed range because the claimed range lies within the general conditions of Choi’s disclosure, produces the same results, and there is no evidence of record tending to show the criticality of the claimed range {In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Williams, 36 F.2d 436, 438 (CCPA 1929); see MPEP 2144.05(II)(A)).

With respect to claim 20:	Choi teaches “a method for manufacturing a light source control assembly (method of manufacturing Fig. 8) comprising: providing at least one light-emitting unit (source of L1 and L2; see paragraphs 68, 81, and Fig. 2), each configured to emit light by receiving electric energy (paragraphs 68, 81); and providing a light controlling structure (110+120+130) opposite to (paragraph 68) and spaced apart from (see Fig. 2) the at least one light-emitting unit merely in a normal direction along an optical axis (axis of L1) of the at least one light-emitting unit (see Fig. 2), the light controlling structure being configured to pass therethrough a portion of and to block another portion of light (paragraphs 81-82), which light is emitted by various light-emitting units of the at least one light-emitting unit (paragraph 81), and to generate a plurality of controlled light beams separated from one another with the portion of light passing therethrough (see Fig. 2)”.
Choi does not teach “providing a photoelectric converter; with the another portion of light failing to pass therethrough from the various light-emitting units being received by the photoelectric converter”.
However, Xiao teaches providing a photoelectric converter (240); with the another portion of light failing to pass therethrough from the various light-emitting units being received by the photoelectric converter (paragraph 21)”.
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Choi and Xiao as applied to claim 1 above, and further in view of Doyle et al. (US 2014/0226110 A1).
With respect to claim 17:	Choi in view of Xiao teaches “The light source control assembly according to claim 1 (see above)”.
Choi does not specifically teach “wherein each of the at least one light-emitting unit is an OLED element”.
However, Doyle teaches wherein each of the at least one light-emitting unit (42) is an OLED element (paragraph 36)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light source control assembly of Choi by using OLEDs as taught by Doyle in order to make the backlight thinner (Doyle paragraph 39).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Choi and Xiao as applied to claim 1 above, and further in view of Yu (US 2002/0003201 A1).
With respect to claim 18:	Choi in view of Xiao teaches “the light source control assembly according to claim 1 (see above)”.

Choi in view of Xiao does not specifically teach “wherein the photoelectric converter comprises at least one of an opaque solar-cell panel, comprising: an opaque silicon thin-film solarcell, a copper indium gallium selenide thin-film solar-cell, and a polymer solar- cell”.
However, Yu teaches “wherein the photoelectric converter (10A) comprises at least one of an opaque solar-cell panel, comprising: an opaque silicon thin-film solarcell, a copper indium gallium selenide thin-film solar-cell, and a polymer solar- cell (paragraph 50)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to further modify the assembly of Choi in view of Xiao by using Yu’s polymer solar cell as the photoelectric converter in order to simplify the fabrication process (Yu paragraph 12).

Allowable Subject Matter
Claims 3-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 3:	The prior art of record does not teach or reasonably suggest a light source control assembly, comprising wherein the at least one light emitting-unit is provided on the photoelectric converter along with the other limitations of 
Choi, see above, teaches a light control assembly for an LCD backlight but lacks a photoelectric converter.
Xiao, cited above, teaches the use of a photoelectric converter in a backlight to recover and store the energy of light going in the wrong direction, but does not teach the light emitting unit being provided on the photoelectric converter, nor is there a plausible reason given for doing so.
With respect to claims 4-6, 11-14, and 16:	These claims inherit the allowable subject matter from claim 3.
With respect to claim 7:	The prior art of record does not teach or reasonably suggest a light source control assembly, comprising wherein the plurality of light-blocking portions comprise a plurality of the photoelectric converters configured to receive light rays each being emitted by the various light-emitting units and going beyond the first divergence angle along with the other limitations of the claim.
Choi teaches a light control assembly having a plurality of light blocking portions, but the light blocking portions are reflectors not photoelectric converters, and there is no plausible reason to swap the reflectors for photoelectric converters.
Xiao teaches photoelectric converters, but does not use them as light blocking portions, nor is there a plausible reason for doing so.
With respect to claims 8-10:	These claims inherit the allowable subject matter from claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721.  The examiner can normally be reached on 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL J LEE/Examiner, Art Unit 2875                    

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875